Citation Nr: 1101491	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  08-03 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for sarcoidosis.

REPRESENTATION

Appellant represented by: Ali M. Shamsid Deen, attorney

ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from June 1965 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
reopening the Veteran's claim for sarcoidosis because new and 
material evidence had not been received.  

This case was initially before the Board in November 2007 when 
the Board remanded the issue of whether new and material evidence 
had been received in order to reopen his claim because a notice 
of disagreement had been received, but no statement of the case 
had yet been issued as to that claim.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  A statement of the case was issued and the 
Veteran timely appealed the claim to reopen sarcoidosis back to 
the Board.  

The Board reopened that claim in a November 2009 Board decision, 
but remanded the reopened claim back for further development at 
that time.  That development having been completed, the case has 
again been returned to the Board for further appellate review at 
this time.  The Board finds that its November 2009 remand order 
has been substantially complied with, and thus it can proceed to 
adjudication upon the merits of the claim in this case.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board 
confers upon the claimant, as a matter of law, the right to 
compliance with the remand order).  

As an aside matter, the Board notes that the November 2007 Board 
decision denied service connection for asthma and emphysema, 
issues which have been  appealed to the United States Court of 
Appeals for Veterans Claims (Court).  The Board is aware that a 
judgment was issued in October 2010 which set aside the November 
2007 decision as to these and other issues and remanded for 
further development.  The Board notes that it decides this claim 
of sarcoidosis without addressing any of those remanded issues at 
this time.


FINDING OF FACT

Sarcoidosis was not present in service or manifested within one 
year thereafter, and is not shown to be otherwise related to 
service.





CONCLUSION OF LAW

The criteria for establishing service connection for sarcoidosis 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008) defines VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b), 73 FR 23353-56 (April 30, 
2008).  The requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).


Moreover, in this appeal, in an April 2007 pre-rating letter, the 
RO provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claim for service 
connection, what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA; this letter also provided the Veteran with 
information pertaining to the assignment of disability ratings 
and effective dates, as well as the type of evidence that impacts 
those determinations.  See Dingess, supra.  The July 2007 rating 
decision reflects the initial adjudication of the claim after 
issuance of this letter.  Hence, the April 2007 letter-which 
meets the content of notice requirements described in 
Dingess/Hartman and Pelegrini-also meets the VCAA's timing of 
notice requirement.  Furthermore, the Veteran was provided 
similar information as contained in the April 2007 letter in a 
December 2009 letter following the reopening of his claim in the 
November 2009 Board decision and subsequent remand for further 
development.  

The Board further points out that the Veteran, in his January 
2008 statement in lieu of a formal hearing before the Board, 
demonstrated adequate personal knowledge of the types of evidence 
necessary to substantiate his claim of service connection for 
sarcoidosis.  The Board notes the extensive citation to specific 
sections of Title 38 of the United States Code and Code of 
Federal Regulations in the Veteran's informal hearing 
presentation.  Thus, any such notice defects which may possibly 
be contained in the April 2007 and December 2009 letters are 
harmless, non-prejudicial in nature and do not affect the 
essential fairness of this adjudication of the Veteran's claim at 
this time, particularly in light of the Veteran's extensive 
personal knowledge of what is necessary to substantiate his claim 
as demonstrated in his January 2008 statement on appeal.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of service, VA and 
private treatment records, and the reports of September 1995, 
March 1998 and December 2009 VA examinations.  Also of record and 
considered in connection with the appeal are the Veteran's 
various and extensive written statements, as well as an October 
2003 statement from the Veteran's sister, on his behalf.  The 
Board also finds that no additional RO action to further develop 
the record on the claim for service connection for sarcoidosis is 
warranted. 

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  He further 
demonstrated personal knowledge of these items throughout the 
appeal period.  There is no additional notice that should be 
provided, nor is there any indication that there is additional 
existing evidence to obtain or development required to create any 
additional evidence to be considered in connection with this 
claim.  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the Veteran or to 
have any effect on the appeal.  Any such error is deemed harmless 
and does not preclude appellate consideration of the matter 
herein decided, at this juncture.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006) (rejecting the argument that the 
Board lacks authority to consider harmless error); see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Background

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran asserts on appeal that he has sarcoidosis, that such 
symptoms of sarcoidosis began in service and that his current 
pulmonary symptomatology is due to sarcoidosis.  The Veteran, as 
well as his sister in an October 2003 statement, indicated that 
he had pneumonia as a child and that he has had asthma since 
childhood.  The Veteran and his sister's statements further 
indicate that in 1961, as a junior in high school, the Veteran 
was hospitalized with pneumonia again and was diagnosed with some 
chronic lung disease which was unknown at that time.  The Veteran 
has asserted that his private doctor told him to quit playing 
sports as a result of this hospitalization.  The Veteran stated 
that he was declined from the military because of his lung 
condition, but that somehow he ended up serving anyways without a 
waiver.  He indicated that he began having lung problems in 
service, which continued after service when he was transferred to 
the District of Columbia Police Department.  He further stated 
that in 1970 he was diagnosed with sarcoidosis by the Police 
Department doctors, and as a result the Veteran was nearly fired 
from his position because of that condition.  He further 
indicated that after that he sought treatment for sarcoidosis in 
1996 at VA in Houston, Texas, at which time VA called in a Center 
for Disease Control (CDC) doctor, who diagnosed sarcoidosis.  The 
Veteran has stated throughout the appeal period that he continues 
to have sarcoidosis and that such disease began in and is the 
result of military service.

The Board notes that the prior to his enlistment into service, 
the Veteran had pneumonia in November 1961 for which he was 
hospitalized.  The Veteran's service treatment records are not 
noted as having any diagnosis of sarcoidosis in service, nor were 
there any notation made of sarcoidosis or any other pulmonary 
disease noted at the Veteran's enlistment examination in May 
1965.  However, the Veteran reported at that time that he has a 
history of asthma and a chronic cough, and frequent upper 
respiratory infections were noted at the time of the Veteran's 
enlistment.  

During service, the Veteran had multiple bouts of bronchitis 
noted in June, July and September 1965.  Additionally, in June 
1965, the Veteran was noted as having had asthma for a long time, 
and that he was being treated for that condition and an upper 
respiratory infection at that time.  The Veteran was diagnosed 
with asthmatic bronchitis in June 1965.  The Veteran was 
discharged from the military in December 1967 and transferred to 
the District of Columbia Police Department, at which time the 
Veteran was not shown to have any pulmonary diseases and normal 
lungs and chest.  That examination however, stated that the 
Veteran was "hospitalized for pneumonia [in] 1964, prior to 
service-no significant history otherwise, not remarkable."  

Following discharge from service in March 1968, the Veteran began 
having lung problems in May 1970 and was given a chest x-ray at 
that time.  That x-ray revealed multiple opacifications scattered 
throughout both lung fields as well as large parahilar nodes 
bilaterally and a questionable paratracheal node.  The x-ray 
report stated that it was this most likely represented 
sarcoidosis with pulmonary tuberculosis as a possibility, as well 
as eosinophillic granuloma and pulmonary alveolar protelnosis as 
doubtful possibilities.  

The Veteran also underwent a May 1970 VA examination which noted 
that the Veteran was seen for complaints of a "cold" three or 
four times over the prior six weeks, with symptoms such as a 
productive green sputum cough, chills, fevers and weight loss.  
The Veteran reported only being hospitalized for pneumonia in 
1962 for one week, and having smoked for a year up until one year 
prior.  The diagnosis was  "probable sarcoidosis."

The Veteran had a biopsy in May 1970, which was also noted in a 
June 1970 treatment note.  The May 1970 testing report indicates 
that the Veteran underwent a histoplasma skin test, acid fast 
smear test, second strength PPD test, and a coccidiadins skin 
test, all of which were negative.  The diagnosis was  "probable 
sarcoidosis."

In the June 1970 treatment note, the Veteran apparently reported 
that the biopsy was negative, and it was noted that the diagnosis 
was "? Sarcoidosis."  

July 1970 treatment records from the Veteran's private, childhood 
doctor indicate that the Veteran had complaints of weight loss 
and difficulty breathing, which had been diagnosed in Washington, 
DC as sarcoidosis.  The private doctor indicated that the chest 
x-rays indicated very little breathing capacity, and the Veteran 
was admitted for treatment with possible referral back to 
Washington.  The Veteran was diagnosed with sarcoidosis.

The Veteran underwent x-rays again in October 1970.  That report 
noted that there were again diffuse parenchymal and interstitial 
changes of the lungs seen, without changes in the pulmonary 
parenchymal changes from July 1970.  It was noted that this 
"most likely represents sarcoidosis."  

Following that treatment, the Veteran stated that he next sought 
treatment for his lung disease was in 1996 with VA.  A VA 
Hospital discharge report from the Houston, Texas VA Medical 
Center in June 1996 reveals that the Veteran was diagnosed with 
streptococcal pneumonie and stable asthma at that time.  The 
hospital report noted that the Veteran had a diagnosis of lung 
sarcoidosis in 1970 at an outside facility, but that he never 
received treatment for that condition.  

VA treatment records from 1993 to 2004 have been associated with 
the claims file and indicate that the Veteran has given a verbal 
history of a diagnosis of sarcoidosis.  Moreover, sarcoidosis has 
been listed on his "active problems" list, as well as numerous 
notations stating that the Veteran has a "history of 
sarcoidosis."  However, the Veteran has not received treatment 
for that condition at any time throughout the VA treatment 
records, but has been seen for numerous other respiratory 
conditions, such as asthma, chronic obstructive pulmonary disease 
(COPD), emphysema, bronchitis, and pneumonia.  

The Veteran underwent VA examinations in September 1995, March 
1998, and December 2009.  In the September 1995 VA examination, 
the Veteran gave a negative history for any lymphatics or heme 
system problems and no adenopathy was noted at that time.  The 
Veteran also reported smoking one pack per day for the past ten 
to fifteen years and had a chronic cough productive of "a lot of 
stuff."  The diagnosis was bronchitis with COPD.

In March 1998, the VA examiner noted that the Veteran reported a 
history of sarcoidosis, and noted that the Veteran was negative 
for tuberculosis in his past medical history.  The Veteran 
reported that in 1971 he had a left neck lymph node biopsy that 
documented sarcoidosis, which was found on examination as a DC 
policeman.  The Veteran further reported an extensive history of 
frequent upper respiratory infections and sinus congestion.  The 
VA examiner diagnosed "Sarcoidosis by history.  History of 
streptococcal pneumonia in 1996."

Finally in the December 2009 VA examination report, the VA 
examiner stated that the Veteran reported having a diagnosis of a 
lung disease in 1960 due to exposure to pine trees.  He was 
hospitalized with pneumonia in 1961 and was said to have a lung 
disease.  He stated that he went into the service and was around 
a lot of pine trees, and that his symptomatology worsened by the 
time he left service in 1968.  Pulmonary function testing 
revealed some obstructive findings, and x-rays did not reveal any 
abnormalities.  The Veteran was given a diagnosis of sarcoidosis.  

The VA examiner noted the Veteran's service treatment records and 
the extensive treatment for upper respiratory problems and common 
colds in service.  He further noted the 1970 medical treatment 
records which demonstrated sarcoidosis, but noted that no 
documentation of a diagnosis of sarcoidosis prior to 1970.  The 
VA examiner noted that the Veteran was presumptively diagnosed in 
1970 with sarcoidosis, but that the record did not reveal any 
treatment for that condition whatsoever.  He noted that the 
current pulmonary function tests and x-rays revealed no 
restrictive disease in the sarcoid, but did show obstructive 
diseases that would be associated with his asthma and cigarette 
smoking.  He concluded that the Veteran's sarcoidosis was in 
remission and not active.  

The VA examiner further noted that the clinical records did not 
demonstrate that the Veteran had sarcoidosis prior to or while in 
service.  The VA examiner stated that the Veteran's history and 
record indicated that he had asthma dating back to childhood and 
his service treatment records indicated several asthma-related 
symptoms including bronchitis and treatment for colds.  He noted 
that there was no finding of or diagnosis of sarcoidosis in the 
service treatment records and the earliest he can find a 
diagnosis for that condition was in May 1970.  He also indicated 
that based on his review of the record, the Veteran's records did 
not indicate that the Veteran had sarcoidosis prior to service. 

Legal Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits. Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed.Cir.2007) In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis. Id. at 1376-77; see also 
Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

The Federal Circuit in Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009), explicitly reiterated that it rejected the view 
that "competent medical evidence is required ... [when] the 
determinative issue involves either medical etiology or a medical 
diagnosis." Id. at 1316 . Federal Circuit held that, when 
considering evidence supporting a service-connection claim, the 
Board must consider, on a case-by-case basis, the competence and 
sufficiency of lay evidence offered to support a finding of 
service connection. Id. (reiterating that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional. "

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

If sarcoidosis becomes manifest to a degree of 10 percent within 
one year of separation from active service, then it is presumed 
to have been incurred during active service, even though there is 
no evidence of arthritis during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the veteran still has such a disorder.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  


Analysis

The Board notes that the record notes that the Veteran was first 
diagnosed with sarcoidosis in May 1970, approximately 2 years 
following discharge from service.  VA recognizes that, regardless 
whether the Veteran's sarcoidosis is currently in remission and 
not active as noted in the Veteran's most recent VA examination, 
sarcoidosis is a chronic disease, as defined by the law.  See 
38 U.S.C.A. § 1101; 38 C.F.R. 3.309.  Thus, the Board 
acknowledges that the Veteran has had a diagnosis of sarcoidosis 
since at least May 1970, and that such has been chronic since 
that time.  Thus, the first element necessary for service 
connection has been met.

However, the Board notes that the first diagnosis of sarcoidosis 
was in May 1970, well after one year from his discharge from 
active military service.  Therefore, the Board cannot presume 
that the Veteran's sarcoidosis was incurred in or the result of 
military service.  See 38 C.F.R. §§ 3.307, 3.309.  However, the 
Veteran may still establish service connection under other 
service connection principles.  See Combee v. Principi, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

As noted above, the Veteran's lay testimony throughout the appeal 
has been that his sarcoidosis existed prior to or began during 
military service, and therefore he is entitled to service 
connection.  Specifically, the Board interprets the Veteran's 
assertions to be that: even though there may not have been a 
diagnosis of sarcoidosis prior to his entrance into service or 
during his service, the symptomatology demonstrated prior to and 
during service is related to sarcoidosis, which was subsequently 
diagnosed in May 1970 after his discharge from service while he 
was a police officer for the District of Columbia Police 
Department.

As a lay person the Veteran is competent to recount the 
respiratory symptoms he experienced prior to, during, and 
subsequent to his period of active duty. The Board specifically 
finds the Veteran to be credible to this extent. Not being a 
medical professional, however, he is not competent to provide a 
probative opinion to attribute his symptomatology to sarcoidosis. 
The VA physician who conducted the December 2009 examination 
found no indication in the record that the Veteran had 
sarcoidosis prior to the spring of 1970, approximately two years 
following his release from active duty. The report of the 
December 2009 examination shows that the VA physician reviewed 
the evidence of record and provided an adequate rationale for his 
conclusion. No medical opinion or other competent medical 
evidence to the contrary has been presented. Consequently, the 
Board finds that the opinion provided by the VA physician in 
December 2009 is more probative than the statements submitted by 
the Veteran in support of his claim. Again, the Veteran's 
entitlement to service connection for asthma and emphysema are 
not issues now before the Board. 

In summary, the Veteran was diagnosed with sarcoidosis in May 
1970 after his discharge from military service and the competent 
evidence of record does not relate that condition to military 
service or to the symptomatology that the Veteran demonstrated 
during military service or within one year thereafter.  
Accordingly, the Board must deny service connection for 
sarcoidosis on the evidence of record.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.

In reaching the above conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).


ORDER

Service connection for sarcoidosis is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


